Citation Nr: 0811722	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  07-02 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran retired from the active military in August 1977, 
with more than 25 years of service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating action.

This case has been advanced on the docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that he is unemployable as a result of 
his service connected disabilities.  The veteran is currently 
service connected for bilateral hearing loss (rated at 50 
percent), post-traumatic stress disorder (PTSD) (rated at 50 
percent), myositis of the lumbar paravertebral muscle (rated 
at 20 percent), and tinnitus (rated at 10 percent).  As such, 
the veteran's disabilities satisfy the criteria set forth in 
38 C.F.R. § 4.16(a). 

The evidence reflects that the veteran served in the military 
from 1951 to 1977 which included combat service in the 
Republic of Vietnam.  He then worked for the government until 
1984 when he retired.  The veteran has also successfully 
completed both undergraduate and graduate degrees.  

In 2004 the veteran attempted to obtain his real estate 
license, but he failed the test.  In 2005, the veteran was 
diagnosed with moderate cognitive decline as well as PTSD.  

At a VA examination in January 2006, it was noted that the 
veteran had not received any treatment for his PTSD.  The 
veteran was noted to have been functioning fairly well, but 
the examiner indicated that due to the chronicity of the 
veteran's symptoms as well as his comorbid cognitive 
disorder, the veteran's prognosis remained guarded.

Nevertheless, as the veteran's representative noted in a 
March 2007 written argument, during the course of this 
appeal, the veteran has not been afforded a VA examination to 
determine whether it is at least as likely as not that his 
service-connected disabilities render him unable to secure or 
follow a substantially gainful occupation. 

VA must assist a claimant in obtaining evidence necessary to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  Because the veteran is unemployed and his service-
connected disabilities satisfy the percentage requirements 
set forth in 38 C.F.R. § 4.16(a), the Board finds obtaining 
such an opinion is necessary to adjudicate this claim.  See 
Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination by an individual(s) with the 
appropriate expertise.  The examiner(s) 
should be provided with the veteran's 
claim file and asked to fully review it.  
The examiner(s) should specifically 
indicate whether, without taking his age 
into account, the veteran is precluded 
from obtaining or maintaining any gainful 
employment (consistent with his education 
and occupational experience) solely due 
to his service-connected disabilities 
(bilateral hearing loss PTSD, myositis of 
the lumbar paravertebral muscle, and 
tinnitus).  The examiner should also 
comment on the impact, if any, of the 
veteran's cognitive decline on his 
employability.  Any opinion should be 
supported by a complete rationale.  

2.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



